Citation Nr: 1123012	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  11-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to May 25, 2010, for the award of service connection for panic disorder with agoraphobia, severe.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1976 to October 1977.  The RO has determined the Veteran is incompetent for VA benefits purposes.  His wife is his appointed VA fiduciary.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

There was no formal claim, informal claim, or written intent to file a claim of service connection for a psychiatric disorder prior to May 25, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 25, 2010, for the award of service connection for panic disorder with agoraphobia, severe, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The present matter arises from an appeal of the effective date assigned following the grant of service connection.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed in this appeal under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this matter, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  To the extent the Veteran indicates that he applied for Social Security Administration (SSA) disability benefits, there is no indication that the SSA records are pertinent to this appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends, through his fiduciary, that an earlier effective date is warranted for the award of service connection for panic disorder with agoraphobia, severe.

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In making all determinations, the Board must consider all of the evidence, including evidence received prior to any previous final decisions and the lay evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).  

In the present case, the Board finds that the claim must be denied as the evidence demonstrates that a claim was not filed with VA prior to May 25, 2010.    

As an initial matter, the Board finds significant that the Veteran specifically marked in his May 2010 VA Form 21-526 Application for Compensation (the claim presently on appeal) that he had not previously filed a claim with VA.  

Nonetheless, the Veteran has presented two alternative bases in support of his claim arguing that an earlier effective date is warranted.  

First, the Veteran argues, such as in his October 2010 notice of disagreement (NOD), that he filed an original service connection claim in January 2010.  His fiduciary wrote in a January 2011 testimonial statement that she personally went to "the local VA office in Herkimer."  There, she obtained the appropriate claims forms, which she then returned to a individual identified as Ms. MEB.  

The Board finds that an earlier effective date is not warranted on this basis.  In a January 2011 statement of the case (SOC), the RO explained that "the local VA office in Herkimer" is actually an office of the New York State Division of Veterans Affairs (NYSDVA), and Ms. MEB is a Veterans Service Officer (VSO) for NYSDVA.  The Board notes that the record confirms the RO's account.  For instance, a March 2011 VA Form 646 and a January 2010 request for records show that Ms. MEB is a VSO with the NYSDVA office in Herkimer.  The Board understands the Veteran's confusion, especially in light of an April 2010 fax (from an unidentified sender) which lists the recipient as the "Herkimer VA Office."  Nonetheless, the Veteran acknowledged in his VA Form 9 (substantive appeal) that the NYSDVA office in Herkimer is not a VA office.  Thus, the evidence shows that the Veteran did not file a claim with VA in January 2010, and these facts are not in dispute.

In his second, and alternative, contention, the Veteran argues that he previously filed a claim much earlier, in 2007.  He wrote in his February 2011 VA Form 9 that he filed a claim in 2007 at the same time he filed a claim with the Social Security Administration (SSA).  The Veteran's fiduciary specified in a January 2007 statement that she submitted the claim online.  The Veteran wrote in his February 2011 VA Form 9 that he received a copy of a DD Form 214 in response to his claim.  He emphasized that "[t]hese papers had to make it to [VA] because I received my DD-214."  

The Board finds no basis in the record to conclude that VA received a claim in 2007.  

Importantly, the record on appeal shows that he submitted a request for such service records, albeit in January 2010, to the National Archives and Records Administration (NARA), but not VA.  A copy of the Veteran's DD 214 was then faxed to his VSO in April 2010, as requested in the January 2010 request.  Although the fax does not identify the sender, this history indicates that it is more likely than not that NARA, and not VA, faxed the DD 214.  

Consistent with this determination, the record on appeal shows that his entire service treatment record (STR) has been associated with his VA claims file since 1977.  The Veteran acknowledged in his January 2011 NOD that he received a copy of his entire STR shortly after filing his claim with VA in May 2010.  This tends to indicate that his earlier request (whether filed in 2007 or 2010) was sent to NARA and not VA.  In other words, his entire STR could not have been provided by NARA as it was in his VA claims file.  Rather, NARA would have provided only the records  in its possession, which appears to be the DD 214.  Correspondingly, the Board finds no plausible basis to conclude that the RO would have sent only a copy of his DD 214, but not the remaining STR, in response to a 2007 (or January 2010) request, but then provide a copy of his entire STR shortly thereafter in 2010 after receiving his formal claim.  Accordingly, the record does not support the Veteran's contention that he filed a claim with VA in 2007.  

Moreover, even if the RO received a request for records in 2007, such request alone would not constitute a claim for VA benefits.  The Veteran, throughout his correspondence, has indicated that he had repeatedly tried on previous occasions to obtain his service records.  The Veteran does not contend that he identified a claimed disability in his requests for records.  To the contrary, he emphasized in his October 2010 NOD that he felt he could not file a such claim until after he received his records.  Thus, even had the Veteran filed a request for his service records in 2007 or earlier in 2010, this alone would not have constituted a claim for service connection without some indication as to the disability claimed.  See Servello, 3 Vet. App. at 199; see also Brokowski, 23 Vet. App. at 86-87.  

Similarly, claims for records filed with NARA and the SSA do not constitute claims for service-connected disability benefits with VA.  See 38 C.F.R. § 3.151, 3.153 (a joint application with SSA will be considered a claim for death benefits).  

Finally, the Veteran also wrote in his February 2011 VA Form 9 arguing that "it is very possible" that an earlier claim was lost after he filed it at the RO.  He indicated, in support, that he had been informed that an RO employee had discovered the Veteran's "original appeal" in the wrong department.  The Board finds that this argument is without merit.  There is a presumption of regularity under which it may be presumed that had the Veteran previously filed a claim, the RO would have properly associated it with the claims file and acted upon it.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011); Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010) (2010).  The Veteran's speculative statements do not rebut the presumption of regularity.  See, e.g., Kyhn, 24 Vet. App. at 238.

For these reasons, in summary, the Board finds that the Veteran did not submit a formal or informal claim for service-connected disability benefits prior to May 25, 2010.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection can be assigned earlier than May 25, 2010.  The Veteran has not alleged that there was CUE in the September 2010 rating decision on appeal.  Hence, the claim for an earlier effective date must be denied.


ORDER

An effective date earlier than May 25, 2010, for the award of service connection for panic disorder with agoraphobia, severe, is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


